UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-19034 REGENERON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) New York 13-3444607 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 777 Old Saw Mill River Road Tarrytown, New York 10591-6707 (Address of principal executive offices) (Zip Code) (914) 347-7000(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares outstanding of each of the registrant’s classes of common stock as of July 15, 2010: Class of Common Stock Number of Shares Class A Stock, $0.001 par value 2,182,036 Common Stock, $0.001 par value 79,931,305 REGENERON PHARMACEUTICALS, INC.Table of ContentsJune 30, 2010 Page Numbers PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed balance sheets (unaudited) at June 30, 2010and December 31, 2009 3 Condensed statements of operations (unaudited) for the three and six months ended June 30, 2010 and 2009 4 Condensed statements of stockholders’ equity (unaudited) for the six months ended June 30, 2010 and 2009 5 Condensed statements of cash flows (unaudited) for the six months ended June 30, 2010 and 2009 6 Notes to condensed financial statements (unaudited) 7-13 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14-37 Item 3 Quantitative and Qualitative Disclosures About Market Risk 37 Item 4 Controls and Procedures 37-38 PART II OTHER INFORMATION Item 1 Legal Proceedings 38 Item 1A Risk Factors 38-54 Item 6 Exhibits 54 SIGNATURE PAGE 55 PART I. FINANCIAL INFORMATIONITEM 1.
